OPINION — AG — **** LAW ENFORCEMENT OFFICERS ON COLLEGE CAMPUS **** UNDER EXISTING LAWS, CITY POLICE OFFICERS, SHERIFFS, AND DEPUTY SHERIFFS AND THE OFFICERS OF THE DEPARTMENT OF PUBLIC SAFETY HAVE THE AUTHORITY TO GO UP ON THE CAMPUS OF THE UNIVERSITIES IN THE STATE OF OKLAHOMA FOR THE PURPOSE OF PRESERVING THE PEACE WITHOUT THE PRIOR INVITATION OR CONSENT OF THE CHIEF ADMINISTRATIVE OFFICER OF SUCH UNIVERSITY. CITE:  21 O.S. 1971 99 [21-99], 11 O.S. 1971 574 [11-574], 11 O.S. 1971 575 [11-575], 47 O.S. 1971 2-117 [47-2-117], 74 O.S. 1971 360.11 [74-360.11] (FRED ANDERSON)